Citation Nr: 0423503	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  00-04 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for right and left knee 
disorders, claimed as residuals of injuries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service in the U.S. Air Force 
from February 1979 to February 1980, and in the U. S. Army 
from July 1981 to March 1987.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal from a 
February 1999 rating decision of the VA Regional Office (RO) 
located in Montgomery, Alabama.  

The RO denied claims of service connection for residuals of 
right and left knee injuries in service.  

As noted in the Board's April 2003 Remand, Introduction 
section, the veteran's sworn testimony was obtained both at 
the RO, before a hearing officer in March 2000, and the 
Board, before the undersigned Veterans' Law Judge in a Travel 
Board hearing conducted at the RO in June 2002.  Transcripts 
of both hearing are on file.  

In October 2002 the Board found that new and material 
evidence had been submitted to reopen a claim of service 
connection for residuals of injuries of the right and left 
knees.  

In April 2003 the Board remanded the case to the RO for 
further development and adjudicative action.  

In August 2003 the RO denied entitlement to service 
connection for bilateral knee disorders on a de novo basis.

The case has been returned to the Board for further appellate 
review.





This appeal is REMANDED to the RO vi the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC).  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In its August 2003 supplemental statement of the case on file 
the RO noted that it had sent a VCAA notice letter to the 
veteran in June 2003.  However, the claims file does not 
appear to include such correspondence.

The veteran's service medical records for her years in the 
Army-from July 1981 to March 1987-have never been 
requested, and a full set of medical records obtained for 
this critical period of military service are not on file.  

Specifically, in October 2002 the Board reopened a claim of 
service connection for residuals of right and left knee 
injuries on the basis of incomplete service medical records-
a few outpatient treatment record submitted by the veteran in 
July 2001.  These records do not include any Army service 
medical records for the years 1985, 1986 and 1987, and 
included no separation examination for March 1987.  

Additionally, the veteran's statement of July 2001, which 
accompanied these few records, stated that, "I am sure that 
my original file contained more than these records..."  
However, when the RO requested Army records for this period 
of time, their September 2001 request regarded a request that 
the National Personnel Records Center (NPRC) furnish the 
veteran's "[e]ntire [p]ersonnel [f]ile."  Service medical 
records for July 1981 to March 1987 were neither requested, 
nor obtained. 

It is noted that the NPRC compounded the RO's 
misunderstanding as to the veteran's Army medical records 
when NPRC replied, in July 2001, that NPRC was sending "all 
available meds on file"-even though the attached envelope 
clearly contains service personnel records only, and included 
no medical records.  

The CAVC has long held that VA fails in its duty to assist 
when identified service medical records are not obtained.  
See Goodwin v. Derwinski, 1 Vet. App. 419 (1991).  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The above development is critical in this case, as the July 
2003 report of VA examination includes a speculative medical 
opinion that the evidence of record was incomplete-an 
assessment the Board shares, but hopes to cure upon further 
Remand.  

In closing, the CAVC specifically mandated that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

The CAVC has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance. Id.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) codified at 38 U.S.C.A. § 5103, and 
any other applicable legal precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

As noted earlier, the RO has advised that 
such VCAA notice letter was provided in 
June 2003; accordingly, in the 
alternative, a copy of such letter such 
be associated with the claims file.

3.  The VBA AMC should contact the 
National Personnel Records Center (NPRC) 
and request and obtain a full and 
complete set of the veteran's service 
medical records for her active duty in 
the U.S. Army, from July 1981 through 
March 1987, specifically to include a 
request for copies of her report of 
examination at separation and associated 
report of medical history, as well as 
clarification as to the likely location 
of these service medical records if not 
immediately available.  In doing so, the 
RO should request the NPRC to clarify any 
additional necessary development in this 
regard.  Copies of the RO's written 
request, and NPRC's response, must be 
maintained in the claims file.

4.  Upon completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination by an orthopedic 
surgeon or other appropriate available 
medical specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any knee 
disorders found present, particularly 
with respect to whether they are related 
to service.  

The claims file and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  


The examiner must annotate the report 
that the claims file was in fact made 
available for review in conjunction with 
the examination of the veteran, and the 
text of the report must reflect an 
understanding of the veteran's documented 
service and post-service clinical 
history.  

NOTE: This documented clinical history 
necessarily includes service medical 
records of October 17, 1981, April 7, 
1982 and February 17, 1983, any reports 
of separation examination and medical 
history in March 1987, as well the post-
service slip and fall injury of October 
1994, the February 1995 motor vehicle 
accident (both regarding the left knee) 
as well as the April 1999 right knee 
injury, [records of which are already on 
file], as well as any additionally 
received service medical records, dated 
from July 1981 to March 1987, obtained 
pursuant to this Board Remand.  

Any indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:  

Is it at least as likely as not that any 
current right and/or left knee disorders 
found on examination is/are related to 
service on any basis, or if preexisting 
service, was/were aggravated thereby, or 
related to a combination of service and 
post service trauma?


Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this REMAND and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for right and left 
knee disorders on a de novo basis.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  


No action is required of the veteran until she is notified by 
the VBA AMS; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claims for service connection for bilateral knee disorders, 
and may result in their denial.  38 C.F.R. § 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  

